Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an RCE paper received on 10/28/2022, wherein claims 2-26 are pending.
Response
3.	In amendment 10/28/2022, applicant claims a method, comprising action(s) of:
changing a presentation of the first room label after the first room has been cleaned by the mobile cleaning robot, and 
changing a presentation of the second room label after the second room has been cleaned by the mobile cleaning robot.
	These are similar computerized steps to update/modify a task in a to-do list (see Goetz et al., US 2012/0042003 A1; or see Taylor et al., US Pat. 10435279 B2).
4.	New grounds of rejections are applied with a suggestion of Goetz et al; previous grounds for rejections of claims 2-26 are withdrawn; therefore, the arguments are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.	Claims 2-9, 11-12, and 21-26 are rejected under 35 U.S.C.103(a) as being unpatentable over Angle et al (US Pub. 20160167234 A1) (herein after “Angle”), in view of  Goetz et al., (US 20120042003 A1) hereinafter “Goetz”.
A. Per independent claim 2: This claim’s concept is merely directed to sending specific data from a remote control to a vacuum cleaner. 
Angle teaches a method comprising steps:
Inputting/presenting on a user interface (i.e., a touch-screen keypad - see Angle  FIG. 11) of a mobile device 300, a first room label in a first position of a list of room labels (i.e.,clean a LIVING ROOM on MONDAY) and a second room label in a second position of the list of room labels (i.e., clean a BEDROOMS on TUESDAY) (i.e., starting “a sequence” at a starting point of the week – see Angle [0042]), wherein the position (i.e., “a surface area corresponding to a contiguous set of possible locations within the two dimensional array (e.g., a contiguous set may determine a structural or arbitrary "room" determined by walls, doors, and/or arbitrary perimeter segments)” (see Angle para. [0046]) of each of the first room label and the second room label on the list of room labels is adjustable by a user (i.e., using a mobile device 300 for modifications); and
Transmitting/sending (i.e., from a mobile device 300, see Angle FIG 11), to a mobile cleaning robot 200,  data indicative of the first room label, the second room label, and the position of each of the first room label and the second room label on the list of room labels, wherein the relative position (i.e., a relative localized characteristic, see Angle para. [0038]) of the first room label and the second room label on the list determines an order for a cleaning mission by the mobile cleaning robot (i.e., sending a sequence or room according to input to a vacuum cleaner 200, see Angle FIG. 21 and para.[0040],  [0042], and [0046]).
Applicant also requires: updating/cross-out cleaned rooms to avoid redundant/repetition cleanings; this feature has been a very familiar step by marking off finished rooms to leave out only remaining rooms for cleaning.
The required steps of: changing a presentation of the first room label after the first room has been cleaned by the mobile cleaning robot (MARKING/UPDATING A CURRENT STATUS to indicate a task XY03 is done – see Goetz, FIG. 5A, para. [0039] “by a text or non-text indicator. The non-text indicator can be a shape (e.g., geometric shape, symbol or icon) having a specific color or other attribute to indicate status. For example, the color red could be used to indicate that the task is overdue (that is, the due date/time provided in the Due Date/Time field has passed), the color yellow to indicate that the task is in-progress and not late, and the color green to indicate that the task is complete.”); and that same step would be repeated with:
changing a presentation of the second room label after the second room has been cleaned by the mobile cleaning robot (MARKING/UPDATING A CURRENT STATUS to avoid redundant/duplication) see Goetz, FIG. 5A, para. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle with Goetz to modify a certain representation in a list of things to do from Goetz ‘s suggestion (see Goetz, FIG. 5A) (e.g., updating rooms to be cleaned in a to-do list) because this is to make sure a cleaning robot recognizes remaining rooms to be cleaned in a mission for a good organization.
B. Per independent claim 15: The rationales and references for a  rejection of claim 2 are incorporated.
This claim is directed to a non-transitory computer readable medium, storing instruction to perform a method of claim 1 (see Angle para. [0041], [0264], and [0267]). 
C. Per dependent claim 3:  The rationales and references for a  rejection of claim 2 are incorporated.
Angle also teaches steps:
receiving data indicative of a time to complete cleaning rooms (see Angle FIGs 15-16, para. [0042]).
D. Per dependent claims 4, and 16:  The rationales and references for a  rejection of claim 2 are incorporated.
Angle also teaches steps:
presenting, on the user interface of the mobile device, the first room label in an updated position on the list of room labels responsive to receipt of user input (i.e., an ability to modify boxes 4005a, 405b, 405c, 405d, and 405e, see Angle FIG. 11); and
sending, to the mobile cleaning robot, data indicative of the updated position of the first room label (i.e., “sending the user commands to the remote cleaning robot” see Angle para. [0188]).
E. Per dependent claims 5, and 17:  	The rationales and references for a  rejection of claim 2 are incorporated.
Angle also teaches steps:
removing the first room label from the presentation on the user interface of the mobile device responsive to receipt of user input indicating a cancellation of a cleaning of the first room and
sending, to the mobile cleaning robot, data indicative of the cancellation of the cleaning of the first room.
These above claimed steps are updating commands, and transmitting updated commands to the remote cleaning robot (i.e., an ability to modify boxes 4005a, 405b, 405c, 405d, and 405e, see Angle FIG. 11).
F. Per dependent claims 6, and 18:  The rationales and references for a  rejection of claim 2 are incorporated.
Angle also teaches steps:
presenting, on the user interface, a representation of an operational event of the cleaning mission see Angle FIG. 11); and
receiving, from the mobile cleaning robot, data indicative of the operational event of the cleaning mission (see Angle FIG. 15);
wherein the representation of the operational event comprises a representation of a location where the mobile cleaning robot performed additional cleaning in response to detected debris (i.e., an ability to modify box 330b for “a DEEP CLEANING”, or box 330d for maximum “SPOT CLEANING” of a location, see Angle FIG. 9).
G. Per dependent claims 7, and 19: The rationales and references for a  rejection of claim 2 are incorporated.
 Angle also teaches steps:
presenting, on the user interface, a representation of an operational event of the cleaning mission (see Angle FIG 16); and
receiving, from the mobile cleaning robot, data indicative of the operational event of the cleaning mission (see Angle FIG 15),
wherein the representation of the operational event comprises a representation of the completion of the mobile cleaning robot cleaning one of the first room or the second room (i.e. “Job completed today” see Angle FIG. 11, and FIG 15).
H. Per dependent claim 10:  The rationales and references for a  rejection of claim 2 are incorporated.
Angle also teaches steps:
- sending, to the mobile cleaning robot, a set of cleaning parameters to be used in each of the first room and the second room, each set of cleaning parameters including a vacuum power (i.e., sending a command for a “QUICK” cleaning: a light power consumption, see Angle FIG. 16 ref. 502B).
I. Per dependent claim 8: The rationales and references for a  rejection of claim 2 are incorporated.
 This claim requires steps:
presenting, on the user interface, a representation of an operational event of the cleaning mission (see Angle FIG. 15); and
receiving, from the mobile cleaning robot, data indicative of the operational event of the cleaning mission (see Angle FIG. 15);
wherein the representation of the operational event comprises a representation of a time of a bin-emptying event.
	These steps are obvious variants from claim 7, a different between claims 7, and 8 is: a representation of the completion of the mobile cleaning robot cleaning: e.g. “COMPLETE” and a representation of a time to empty a bin (claim 8) – these are non-functional descriptive material that do not change a claimed step of presenting a representation on a remote controller screen (or on a mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle with Goetz to specify a certain representation because this certain representation does not change a claimed limitation of displaying data.
Applicant also requires: updating cleaned rooms to avoid redundant cleanings; this has been obvious by marking off finished rooms to leave out only remaining rooms for cleaning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle with Goetz to modify a certain representation (i.e., updating rooms to be cleaned) because this is to make sure a cleaning robot recognizes remaining rooms to be cleaned in a mission.
	Therefore, claim 8 is also rejected on 35 USC 103 for obvious variant. 
J. Per dependent claim 9: The rationales and references for a  rejection of claim 8 are incorporated.
 	This claim requires a step: presenting a time of the bin-emptying event in the list of room labels.
Angle also disclose about a job completed time at 9:15 AM (see Angle FIG. 15 ref. 528); that is also the time to empty the bin after cleaning a room.
K. Per dependent claim 11: The rationales and references for a  rejection of claim 2 are incorporated.
  Angle also teaches:
determining, based on a charge level of a battery of the mobile cleaning robot (i.e., “a remaining battery charge limit” see Angle et al., para. [0114]), a charging period for charging the battery to allow the mobile cleaning robot to complete cleaning the rooms on the list of rooms (since this “charging period” is not defined, any charging period (to charge a battery) would be sufficient, see Angle et al., para. [0084], and [0233]).
L. Per dependent claim 12: The rationales and references for a  rejection of claim 11 are incorporated.
 	Angle also teaches:
sending a charging instruction indicative of the charging period to the mobile cleaning robot (“a remaining battery charge limit”  with “battery charge state sensor” see Angle para. [0018], [0021]).
M. Per dependent claim 21: The rationales and references for a rejection of claim 15 are incorporated.
Angle also teaches steps to:
determine, based on a charge level of a battery of the mobile cleaning robot (i.e., based on “ a remaining battery charge limit”, see Angle para. [0021], [0038]), an elapsed time/(a charging period) for charging the battery to allow the mobile cleaning robot to complete cleaning the rooms on the list of rooms (see Angle para. [0021], [0038]); and
send a charging status/instruction indicative of the charging period to the mobile cleaning robot (i.e., presenting that elapsed time on the user interface (e.g., an elapsed time is 15 minutes, see Angle FIG. 15 ref. 528, and FIG. 16 ref. 502C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Angle  and Goetz to performing a simple calculation between a starting time and a completed time to present an elapsed time for a user’s estimation.
N. Per claims 22, and 25:   The rationales and references for a rejection of claim 2 are incorporated.
It has been very common for a cleaning mission comprises a cleaning of the first room and the second room by the mobile cleaning robot within a 12 hour period (it is an obvious task/mission that has been easily completed in a short time for a small efficiency apartment with no bedroom).
	Further, using a vacuum robot to clean two small rooms (in a small apartment) within 12 hour period is clearly not an inventive concept. The claimed step is already a capable function of Angle et al’s cleaning robot (i.e., “how long it takes to clean multiple rooms in the space, including transition times therebetween and battery charging times between multi-sortie missions” - see Angle et al., para, [0038]).
O. Per new claim 23: The rationales and references for a rejection of claim 3 are incorporated.
The examiner submits that the time to complete cleaning of the first room and the second room is a time that it takes the mobile cleaning robot to complete cleaning each of the first room and the second room (BECAUSE THIS CLAIMED step IS VERY EASY TO UNDERSTAND WITH ONE OF ORDINARY SKILL IN THE ART to add up a total time to clean a small apartment where a short duration of moving from a room to another room is considered negligible comparing to do a cleaning task).
Angle ‘s vacuum cleaning robot is capable to perform this claimed step (i.e., “how long it takes to clean each room on an individual sortie and how long it takes to clean multiple rooms in the space, including transition times therebetween and battery charging times between multi-sortie missions”- see Angle para, [0038]).
P. Per claims 24 and 26: The rationales and references for a rejection of claim 11 are incorporated.
In these claims, Applicant claims a feature that the charging period is shorter than a time required to fully charge the battery.
The examiner submits that because fully charge a battery already requires a maximum time; then any claimed battery charging period for that same battery should be shorter than a max time).
Angle’s vacuum cleaning robot is capable to perform this claimed feature (i.e., “Battery 224/Power module 212 (charge state in field),” ”- see Angle para, [0092]).
6.	Claims 13-14, and 20 are rejected under 35 U.S.C.103(a) as being unpatentable over Angle, in view of Goetz, and in view of Caussy et al., ( US Pub. 20190011413A1) .  
A. Per dependent claim 13: The rationales and reference for a rejection of claim 11 are incorporated.
 	Angle teaches about receiving specific data (i.e., receiving a percentage of cleaning completion from the mobile cleaning robot, see Angle FIG. 6]); this prior art does not disclose a step of receiving data indicative of an elapsed charging time when the mobile cleaning robot is at a charging station.
	However, Caussy et al., report a charging status from a charging dock (i.e., a status of battery is wirelessly transmitted; see Caussy et al., para.[0171]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement suggestions of Angle and Goetz with Caussy et al., to receive a report of a charging status from a charging dock remotely while a person may be a distance away from a robot.
B. Per dependent claims 14, and 20: The rationales and references for a rejection of claim 13 are incorporated.
Angle also teaches steps to:
presenting a representation of the elapsed time on the user interface (e.g., an elapsed time is 15 minutes, see Angle FIG. 15 ref. 528, and FIG. 16 ref. 502C).
Claim 20 has similar limitations as claim 14: determining an elapse time for charging a battery, and reporting that data to a remote control (in equivalent interpretation: a remote control receives a charging status and displaying that status); therefore, similar rationales and references set forth are also applied for an obvious rejection.
Conclusion
7.	Claims 2-26 are rejected. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662